ORDER.
This matter having been duly presented to the Court on the recommendation of the Disciplinary Review Board, it is ORDERED that CARL D. GENSIB of NORTH BRUNSWICK, who was admitted to the bar of this State in 1990, and who was suspended from the practice of law for a period of six months, effective April 9, 2012, by Order of this Court filed March 9, 2012, be restored to the practice of law, effective immediately; and it is further
ORDERED that CARL D. GENSIB shall use the services of a title company to disburse all funds and prepare HUD-1 forms in all real estate transactions conducted by respondent until the further Order of the Court,